Case 1:20-cv-23527-KMW Document 14 Entered on FLSD Docket 09/30/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-23527-CIV-WILLIAMS


    RICHARD M. BUSH, individually and on
    behalf of all others similarly situated,

                                       Plaintiff,

                      v.

    BLINK CHARGING COMPANY et al.,

                                       Defendants.


                      JOINT MOTION FOR SCHEDULE TO FILE AN
                  AMENDED COMPLAINT AND TO CONSOLIDATE ACTIONS

        Plaintiff Richard Bush and Defendants Blink Charging Company, Michael D. Farkas, and

Michael P. Rama jointly move this Court for an Order that: (i) adopts the parties’ proposed schedule

for the filing of a consolidated and/or amended complaint; and (ii) consolidates a substantially-similar,

later-filed action with this action.

        1.      On August 24, 2020, Plaintiff filed a complaint in this action, see ECF No. 1, asserting

putative class action claims against each of the Defendants for alleged violations of the federal

securities laws. This action is therefore subject to the Private Securities Litigation Reform Act of 1995,

15 U.S.C. § 78u-4 (the “PSLRA”).

        2.      Defendants have been served or have waived service.

        3.      The PSLRA provides for the Court’s appointment of a lead plaintiff based on competing

applications filed no later than sixty days after the publication of notice of the filing of an initial

securities class action. See 15 U.S.C. § 78u-4(a)(3). In accordance with the PSLRA, Plaintiff’s counsel

published such notice on the date of filing of the Complaint. Consequently, motions for the appointment

as lead plaintiff and for approval of the lead plaintiff’s selection of lead counsel are due by October 23,

2020. If competing lead plaintiff applications are filed, a briefing schedule concerning the lead plaintiff


                                                     1
Case 1:20-cv-23527-KMW Document 14 Entered on FLSD Docket 09/30/2020 Page 2 of 4



process is likely to follow.

       4.      On September 1, 2020, a substantially similar class action was filed against the same

Defendants. See Vittoria v. Blink Charging Co. et al., Case No. 1:20-cv-23643 (the “Vittoria Action”).

That case was assigned to District Judge Scola, but was subsequently transferred to this Court pursuant

to IOP 2.15.00 on September 21, 2020. See ECF No. 6.

       5.      The PSLRA requires district courts to resolve consolidation before appointing a lead

plaintiff in securities cases. See 15 U.S.C. § 78u-4(a)(3)(B)(ii). Here, the Vittoria Action should be

consolidated with this action because both lawsuits assert identical claims against identical defendants

on behalf of an identical class of investors that purchased Blink Charging securities during the same

Class Period. See Fed. R. Civ. P. 42(a); Johnson v. Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990)

(“Rule 42(a) of the Federal Rules of Civil Procedure empowers a trial judge to consolidate actions for

trial when there are common questions of law or fact to avoid unnecessary costs or delay.”). The Court

has broad discretion under this Rule to consolidate cases pending within its District. Johnson, 899 F.2d

at 1284. Because the Vittoria Action and this action arise from the same facts and circumstances and

involve the same subject matter, the same discovery and similar class certification issues will be

relevant to both actions. Accordingly, consolidation under Rule 42(a) is appropriate. See, e.g., In re

Sunbeam Sec. Litig., No. 98-8258-CIV, 1998 WL 1990884, at *2 (S.D. Fla. Dec. 4, 1998)

(“Consolidation of related complex actions, and securities cases in particular, is commonplace and an

effective use of judicial resources.”).

       6.      As soon as practicable after consolidating related actions, the PSLRA requires courts to

“appoint the most adequate plaintiff as lead plaintiff.” 15 U.S.C. § 78u-4(a)(3)(B)(ii).

       7.      In actions subject to the PSLRA, the court-appointed lead plaintiff customarily will

either file an amended complaint or designate as the operative complaint a complaint that already has

been filed at the time of the lead plaintiff’s appointment.

       8.      In the interests of judicial economy and preserving the resources of the parties and the


                                                    2
Case 1:20-cv-23527-KMW Document 14 Entered on FLSD Docket 09/30/2020 Page 3 of 4



Court, the parties respectfully submit the following unopposed schedule to the Court for its

consideration:

                 a. Defendants need not answer, move or otherwise respond to the currently filed

                    complaint.

                 b. Within ten days after entry of an Order appointing a lead plaintiff and approving

                    lead plaintiff’s selection of counsel, the lead plaintiff’s counsel shall confer with

                    Defendants’ counsel and submit to the Court a proposed schedule for: (i) filing a

                    consolidated and/or amended complaint, or to notify Defendants in writing that the

                    lead plaintiff intends to rely on the initial complaint; and (ii) for a briefing schedule

                    on Defendants’ motion to dismiss.

       WHEREFORE, the parties respectfully request that the Court grant their joint motion and enter

an order approving the proposed schedule and consolidating the Vittoria Action.


   Dated: September 30, 2020                             Respectfully submitted,

 /s/ Stephen P. Warren                                   /s/ Cullin A. O’Brien
 Tracy A. Nichols (FBN 454567)                           Cullin A. O’Brien (FL Bar No. 0597341)
 tracy.nichols@hklaw.com                                 CULLIN O’BRIEN LAW, P.A.
 Stephen P. Warren (FBN 788171)                          6541 NE 21st Way
 stephen.warren@hklaw.com                                Fort Lauderdale, FL 33308
 HOLLAND & KNIGHT LLP                                    (561) 676-6370 (phone)
 701 Brickell Avenue, Suite 3300                         (561) 320-0285 (fax)
 Miami, Florida 33131                                    cullin@cullinobrienlaw.com
 Tel: (305) 374-8500
 Fax: (305) 789-7799                                     Local Counsel for Plaintiff

 Counsel for Defendants Blink
 Charging Company, Michael D.
 Farkas, and Michael P. Rama

                                                         Jeffrey C. Block (pro hac vice forthcoming)
                                                         Jacob A. Walker (pro hac vice forthcoming)
                                                         BLOCK & LEVITON LLP
                                                         260 Franklin Street, Suite 1860
                                                         Boston, MA 02110
                                                         (617) 398-5600 (phone)
                                                         (617) 507-6020 (fax)
                                                         jeff@blockleviton.com
                                                     3
Case 1:20-cv-23527-KMW Document 14 Entered on FLSD Docket 09/30/2020 Page 4 of 4



                                                      jake@blockleviton.com

                                                      Counsel for Plaintiff



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 30, 2020, I electronically filed the foregoing

document with the clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day on counsel of record via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                                      /s/Stephen P. Warren
                                                      Stephen P. Warren




                                                  4
